Citation Nr: 1146605	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-24 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to service connection for chronic bronchitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1975 to August 1989. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2010.  A transcript of the hearing is of record.  

In August 2010, the Board (in pertinent part) denied entitlement to service connection for COPD and chronic bronchitis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued an order that granted a joint motion of the parties, partially vacated the Board's August 2010 decision, and remanded the matters on appeal to the Board for action in compliance with the joint motion.

The Board also notes that in August 2010, the Board remanded the issues of entitlement to an increased rating for spondylosis, L5-S1 and entitlement to service connection for sleep apnea.  These issues have not yet been recertified for appellate consideration by the Board and were not addressed in the written argument submitted by the Veteran's representative.  Due process considerations prevent the Board from addressing these issues at this time.  Accordingly, the issues are not currently before the Board and are referred to the RO or the Appeals Management Center (AMC) for any appropriate action. 




FINDING OF FACT

Neither COPD nor bronchitis was present in service or until more than one year after the Veteran's discharge from service, and neither is etiologically related to service. 


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Bronchitis was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter mailed in November 2006, prior to the initial adjudication of the claims in April 2008.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims files.  Pertinent post-service treatment records have been associated with the claims files.  The Veteran has undergone a VA examination and has provided testimony at a hearing.  He has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

Accordingly, the Board is satisfied that VA has complied with its duties to notify and assist the Veteran. 

Law and Regulations 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Notwithstanding any other provision of law, a veteran's disability will not be considered to have resulted from a disease or injury contracted in active service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during active service.  38 U.S.C.A. § 1103.

To prevail on the direct service connection, generally, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran's STRs show that the Veteran was treated for pneumonia in January 1978 and January 1987.  He was also diagnosed with an upper respiratory infection and bronchitis in October 1978.  A May 1989 separation examination report is negative for any complaints or findings related to COPD and bronchitis; clinical evaluation of the lungs was normal.  

VA chest X-ray studies showed bilateral pulmonary emphysema in October 1992.  

A December 1992 VA outpatient treatment record notes assessments of tobacco use and acute bronchitis.

Private treatment records dated from 2000 to 2002 note assessments of tobacco abuse and bronchitis.

The Veteran submitted the instant claim in October 2006.

A January 2008 VA examination report notes the Veteran's history of upper respiratory infections and bronchitis in service.  The examiner noted that the Veteran was obese and smoked 2 packs per day for 30 years until recently.  The Veteran complained of a cough with phlegm most days.  He also complained of dyspnea on exertion.  On examination there were no abnormal respiratory findings.  Pulmonary function tests revealed mixed findings.  The diagnosis was chronic bronchitis with a component of COPD.  After reviewing the Veteran's claims files, the examiner opined that the Veteran's respiratory disability was not caused by or a result of his military service, but rather was due to smoking.  He noted that the respiratory symptoms noted in service were acute, self-limited illnesses without long-term sequelae.

During an April 2010 Board hearing, the Veteran essentially testified that he had symptoms of COPD and bronchitis in service, and that he has had related lung problems since service.  Moreover, the Veteran testified that no physician or health care provider has told him that there is a causal link between any current lung condition and service. 

Regarding the etiology of post-service COPD and chronic bronchitis, the medical evidence of record shows that these disabilities have been diagnosed.  However, as noted above, the Veteran's STRs are silent for any diagnosis of COPD or bronchitis.  As noted above, the medical evidence fails to show the presence of either disability until many years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of record does not include any medical opinion that the Veteran's current COPD or chronic bronchitis is (or might be) related to his active service. 

The Board also notes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran. 

The Veteran himself, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498. 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also, the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Veteran essentially maintains that he has experienced the same respiratory symptoms since service.  In ascertaining the competency and probative value of lay evidence, multiple court decisions have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone, supra (flatfoot).  As to the question of direct service connection, however, the probative value of the Veteran's contentions is markedly reduced by the normal clinical evaluation of the lungs at separation from service and the very lengthy period that elapsed between separation from service and post-service treatment years later.  See Maxson, supra.  The Board is of the opinion that contemporaneous objective medical findings have much greater weight than recollections made many years later in support of a claim for monetary benefits.  See Caluza, supra. 

The Board concludes that the medical evidence is of greater probative value than the lay allegations regarding respiratory disability. 

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's COPD and chronic bronchitis were not present in service or for many years thereafter, and are not related to his military service.  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal and his claims must be denied. 


ORDER

Service connection for COPD is denied.

Service connection for chronic bronchitis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


